Citation Nr: 0615779	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  03-15 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from March 9, 2001?

2.  Entitlement to service connection for residuals of 
injuries to the left arm, shoulder, hip, and legs.

3.  Entitlement to service connection for a respiratory 
disorder status post pleurodesis.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
November 1945.
 
This appeal comes before the Board of Veterans' Appeals 
(Board) from May 2002 and January 2003 rating decisions of 
the Columbia, South Carolina, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA) that, 
respectively, granted service connection for PTSD and 
assigned an initial evaluation of 30 percent effective from 
March 9, 2001, as well as denied entitlement to service 
connection for residuals of injury to the left arm, shoulder, 
hip, and legs as and for a respiratory disorder status post 
pleurodesis.  In April 2004, the Board remanded the veteran's 
appeal for further evidentiary development.  In a September 
2005 rating decision, the veteran's PTSD was assigned a 70 
percent rating effective from August 25, 2003.


FINDINGS OF FACT

1.  Between March 9, 2001, and May 18, 2003, the veteran's 
PTSD was not manifested by more than an occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks

2.  Between May 19 and August 24, 2003, the veteran's PTSD 
was manifested by occupational and social impairment, with 
deficiencies in most areas.

3.  Since August 25, 2003, the veteran's PTSD has been 
manifested by symptoms that cause total occupational 
impairment.

4.  Injuries to the left arm, shoulder, hip, and legs were 
not demonstrated in service, arthritis was not manifested to 
a compensable degree within one year of separation from 
active duty, and current disabilities of the left arm, 
shoulder, hip, and legs are not shown to be related to 
service.

5.  A respiratory disorder was not demonstrated in-service, 
and a respiratory disorder, status post pleurodesis, is not 
shown to be related to service.


CONCLUSIONS OF LAW

1.  Between March 9, 2001, and May 18, 2003, the veteran did 
not meet the schedular criteria for an evaluation in excess 
of 30 percent for PTSD.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2005).

2.  Between May 19, and August 24, 2003, the veteran's PTSD 
met the schedular criteria for a 70 percent evaluation.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic 
Code 9411.

3.  Since August 25, 2003, the veteran has met the schedular 
criteria for a 100 percent rating for PTSD.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411.

4.  Residuals of left arm, shoulder, hip, and leg injuries 
were not incurred in or aggravated by service and arthritis 
in these joints may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).

5.  A respiratory disorder, status post pleurodesis, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application. 

As to the higher evaluation claim the notice provided in 
December 2001 and December 2002 correspondence, as well as in 
the May 2003 supplemental statement of the case, amongst 
other documents considered by the Board, fulfills the 
provisions of 38 U.S.C.A. § 5103(a), save for a failure to 
provide notice of the type of evidence necessary to establish 
an effective date for the disability on appeal.   The veteran 
was provided an opportunity to respond, and the claim was 
readjudicated in September 2005.  The failure to provide 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal is harmless 
because to the extent that this decision assigns a 70 percent 
evaluation from May 19, 2003, and to the extent that it 
assigns a 100 percent evaluation effective from August 25, 
2003, then, a fortiori, it denies entitlement to a higher 
evaluations prior to those dates.  Hence, it was harmless 
error to fail to provide notice of the type of evidence 
necessary to establish an effective date for the disability 
in question.  This is particularly so given that no 
additional evidence has  been identified by any party would 
provide a basis for an earlier effective date.   While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Similarly, as to the service connection claims, the Board 
likewise finds that written notice provided in December 2001 
and December 2002, prior to the appealed from rating 
decision, generally fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  While the notices fail to provide notice of the 
type of evidence necessary to establish disability ratings or 
effective dates for the claims for the disabilities on 
appeal, that failure is harmless because the preponderance of 
the evidence is against the appellant's claims for service 
connection and any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
veteran's service medical and personnel records are not 
available.  They may have been destroyed in a 1973 fire at 
the National Personnel Records Center (NPRC).  However, the 
record includes multiple, yet unsuccessful attempts, to 
obtain these records as well as alternative records, 
including any records on file with a United States Army 
Hospital in England.  Moreover, while the veteran was invited 
to provide VA with copies of any records that he had in his 
possession, no additional records have been presented.  The 
record also shows that VA and/or the veteran obtained and 
associated with the record all identified and relevant 
postservice VA and private treatment records, including 
statements and/or treatment records from the Charleston VA 
Medical Center, the VetCenter, Frank L. Hart, M.D., Charles 
J. Nivens, M.D., Randall B. Evans, M.D., Hilton Head General, 
Southeast Lung and Critical Care Specialists, and James G. 
Dickensheets, M.D..  The record also includes VA examinations 
that provide medical opinions as to the origins of his left 
arm, shoulder, hip, and leg disabilities; his respiratory 
disorder, status post pleurodesis, as well as the severity of 
his PTSD.

The April 2004 remand made reference to records held by a Dr. 
Paul Slota.  However, a request for these records has not 
been made by VA because the veteran never provided an 
authorization to do so.  In this regard, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that "the duty to assist is not always a one-way street.  If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the purtative evidence."  
Wood v. Derwinski, 1 Vet. App. 190. 192 (1991).   
Furthermore, while the VA does have a duty to assist the 
veteran in the development of a claim, that duty is not 
limitless.  In the normal course of events, it is the burden 
of the veteran to provide VA with authorizations to obtain 
private treatment records.  If he does not do so, there is no 
burden on the VA to "turn up heaven and earth" to help him.  
Hyson v. Brown, 5 Vet. App. 262 (1993).  Accordingly, 
adjudication of his claims may go forward without a request 
for these records.

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

The Higher Evaluation Claim

The veteran and his representative contend that the 
claimant's PTSD is manifested by symptomatology that warrants 
the assignment of a higher evaluation.  It is requested that 
the veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 
12 Vet. App. 22, 30 (1999).

Under 38 C.F.R. § 4.130, if PTSD causes occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships a 50 percent evaluation is in order.  38 
C.F.R. § 4.130, Diagnostic Code 9411.
 
If PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships then a 70 
percent evaluation is in order.  Id.

Finally, the rating schedule provides that a 100 percent 
rating for PTSD is warranted for total occupational and 
social impairment, due to such symptoms as a gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

The above set of symptoms is not an exclusive or exhaustive 
list.  Rather, it serves as an example of the symptoms that 
would justify a total rating.  Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).

In a May 2002 rating decision, the RO granted service 
connection for PTSD and rated it under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, as 30 percent disabling, effective from 
March 9, 2001.  A subsequent September 2005 rating decision 
granted a 70 percent rating for the PTSD effective from 
August 25, 2003.  

With the above criteria and background in mind, the Board 
notes that the veteran underwent his first PTSD VA 
examination in March 2002.  As to his occupational history, 
the veteran reported that after trying to run a restaurant 
for three or four years after service, he worked for a 
construction company until he retired twenty-two years ago.  
He had been married since 1939 and had three adult children 
who lived within twenty miles of him.  He complained of 
sleeping problems due to nightmares as well as associated 
lashing out, occasional flashbacks, avoidance, temper, and 
occasional sadness.  On examination, he displayed no adverse 
symptomatology.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 55 to 60.  In this regard, The 
Fourth Edition of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM IV) 427-9 
(1994) provides that a GAF score of between 51 and 60 
suggests that the veteran's psychiatric disability is 
manifested by "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or schooling function 
(e.g., few friends, conflicts with peers or co-workers)."
 
VA treatment records dated from March 2003 to August 2005, 
note the veteran's complaints of sleep disturbance, 
nightmares, intrusive thoughts, flashbacks, irritability, 
reduced concentration, and/or depression.  The diagnoses 
included PTSD and depression.  Id.  The record also shows he 
takes psychiatric medication.  Id.
 
While a January 2002 letter from a VetCenter psychologist 
noted moderate PTSD, his VA physician beginning in May 2003 
found the disorder to be severely disabling, as did health 
care providers who prepared the VA treatment records dated 
from August 25, 2003, to August 2005. 

VA treatment records also show that, while his GAF score was 
62 from March 2003 to July 2003, it was 42 from August 25, 
2003, to October 2003, and it was 38 from May 4, 2004, to 
August 2005.

As to his social life, records show that the veteran lived 
with his wife until her death in 2005.  One of his adult 
daughter's frequently helped out around the house. 

In a letter received on May 19, 2003, the veteran's VA 
physician reported that he was troubled by almost daily 
nightmares and upon awakening had vivid flashbacks.  It was 
also noted that the veteran had injured himself fleeing from 
these vivid images.  It was further reported that the veteran 
was on medication, that he avoided the news and other 
situations that could prompt war memories, and he tended to 
stay at home and avoid public places. It was opined that the 
veteran had "severe" PTSD which "greatly impaired his 
social functioning."  

At the February 2005 VA examination, the veteran reported 
that he had counseling once a month and opined that his 
condition had deteriorated since his last VA examination.  He 
specifically complained of problems with nightmares every 
couple of nights, awakening at night every one and a half 
hours, averaging no more than three hours of sleep a night.  
He described frequent flashbacks, avoidance, 
sadness/depression, forgetfulness, anxiety, and a heightened 
startled response.  On examination, he struggled to be 
sociable.  Memory function had decreased The diagnosis was 
severe PTSD.  His GAF score was 35.

In a June 2005 letter, the veteran's VA physician reported 
that the claimant was troubled by frequent nightmares and was 
becoming more isolated and withdrawn.  It was opined that 
with the severity of his symptoms, the veteran would not be 
able to maintain any type of employment. 

The March 2002 VA examiner did not express an opinion as to 
whether the veteran's PTSD caused him to be unemployable, and 
assigned a GAF score of between 55 and 60, and a January 2002 
VetCenter psychologist characterized his PTSD as 
"moderate."  
 
By May 19, 2003, however, the appellant's PTSD has 
considerably increased in severity to the point where the 
disorder was judged by a VA examiner to be severely disabling 
due to daily nightmares, and vivid flashbacks.  Hence, from 
May 19, 2003, the Board finds that the veteran's PTSD was 
manifested by occupational and social impairment, with 
deficiencies in most areas, and that a 70 percent evaluation 
is warranted from that date.  

Further, by August 24, 2003, VA treatment records show the 
veteran's PTSD warranted a GAF score of 42.  The DSM IV 
provides that a GAF score of between 41 and 50 suggests that 
the veteran's psychiatric disability is manifested by 
"serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  (Emphasis 
added).  By May 4, 2004, VA treatment records show his PTSD 
being assigned a GAF score of 38 and the February 2005 VA 
examiner assigned a GAF score of 35.  DSM IV provides that a 
GAF score of between 31 and 40 suggests that the veteran's 
psychiatric disability is manifested by "[s]ome impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several area, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work . . .)."  
(Emphasis added).  As noted above beginning on May 19, 2003 
VA treatment records show the veteran's PTSD being 
characterized as "severe" and, in June 2005, his VA 
physician opined that he was unemployable.

Accordingly, the Board concludes that the evidence, both 
positive and negative, is at least in equipoise.  Under such 
circumstances, and after resolving reasonable doubt in the 
veteran's favor, the Board concludes the appellant's overall 
disability picture due to PTSD rendered him severely disabled 
from May 19, 2003, and unable to work since August 25, 2003.  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  Accordingly, 
a 70 percent rating is assigned from May 19 to August 24, 
2003, and a 100 percent rating is assigned from August 25, 
2003.  Fenderson.

For the period between March 9, 2001, and May 18, 2003, 
however, the record does not support a rating in excess of 30 
percent.  As noted above, during this time period his GAF 
scores were predominately 62 and no adverse symptomatology 
was found at his March 2002 VA examination.  Further, there 
were no signs of flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
and/or difficulty in establishing and maintaining effective 
work and social relationships.  In light of the foregoing, 
the preponderance of the evidence is against an evaluation in 
excess of 30 percent prior to May 19, 2003

The Service Connection Claims

The veteran argues that his current left arm, shoulder, hip, 
and leg disorders are due injuries sustained in combat in 
Europe during World War II.  Likewise, the veteran argues 
that current respiratory disorders were caused by smoke 
inhalation while in combat.  It is requested that the veteran 
be afforded the benefit of the doubt. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In addition, arthritis may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Given the unavailability of the service medical records and 
VA's unsuccessful attempts to reconstruct and/or obtain 
alternative records, and given the diagnoses found in the 
postservice record, the Board's discussion will focus on 
whether there is competent medical evidence of a relationship 
between a current disability and events in service or an 
injury or disease incurred therein.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) 

As to entitlement to service connection for residuals of 
injury to the left arm, shoulder, hip, and legs, a May 2001 
letter from Dr. F.L. Hart included the opinion that 
repetitive stress injuries in service caused osteoarthritis.  
In April 2003, Dr. Hart opined that the veteran had arthritis 
of the shoulders, knees, and hands as a result of injuries to 
those parts in combat campaigns in 1944 and 1945.  

In an April 2003 letter, Dr. C.J. Nivens opined that the 
veteran developed an intervertebral disc disorder in service 
in World War II, with subsequent radiculopathy.  Dr. Nivens 
noted a history of shrapnel in multiple areas of the body, 
with chronic low back and lower extremity pain since World 
War II, becoming more severe since that time.

On the other hand, a January 2005 VA examiner who examined 
the veteran and the claims file for the express purpose of 
ascertaining the etiology of the disabilities, opined that:

it is my opinion that there is no 
evidence on which to base an assumption 
of service connection of these late 
symptoms, if that assumption has to be 
based only on the vague history of 
nonspecific battlefield injury of 60 
years ago.  It is therefore my opinion 
that it is not likely that these 
currently [complained of] symptoms were 
caused by any known in-service injury.

The Board recognizes Drs. Hart and Nivens attributed the 
veteran's current adverse pathology to military service.  
However, the Board assigns greater weight to the VA opinion 
provided in January 2005 because there is no indication that 
Dr. Hart or Dr. Nivens reviewed all of the evidence of 
record.  

In this regard, the Board notes that the veteran's Report on 
Separation specifically noted that he had no wounds received 
in action.  Moreover, while the phrase "inactive ERC" on 
his discharge form may refer to hospitalization for 
injury/injuries, it does not establish that he sustained the 
type of injuries he claims.  Furthermore, the veteran 
provided inconsistent statements regarding his inservice 
injury.  

On the one hand, in a January 2001 VA treatment record, he 
reported that he did not remember any specific injuries in 
service, but alleged that combat activities inclusive of 
carrying heavy packs and equipment, and jumping hedges and 
ditches, resulted in his arthritis.  In contrast, in his 
January 2002 statement he wrote that he was injured during 
the Battle of the Bulge and sent to a field hospital in 
England for treatment.  He alleges, however, that he was 
flown back to his unit because the field hospital was full, 
and that he was treated by field medics while "fight(ing) 
and leading his platoon."  

At his March 2002 VA examination, he reported that he 
sustained a shell fragment wound to the left shoulder while 
fighting for the Siegfried Crossing.  Yet, at the January 
2005 VA examination, while he reported that he was knocked 
out by artillery fire, he also reported that he did not have 
any specific injury.  

In a June 2005 letter from his VA doctor, it was reported 
that the veteran sustained shell fragment wounds when hit by 
artillery on the Siegfried Line heading into Germany.  On 
other occasions, the veteran reported that he was 
hospitalized at a United States Army Hospital in England 
during the war for osteoarthritis without ever claiming it 
was caused by shell fragment wounds.

Therefore, the Board finds that the record contains clear and 
convincing evidence to rebut the presumption afforded the 
claimant as a combat veteran under 38 U.S.C.A. § 1154(b) 
(West 2002) as to the inservice incurrence of the events he 
reported..  

Accordingly, because Dr. Nivens relied solely on the 
veteran's self-reported and unsubstantiated history of 
inservice shell fragment wounds in providing his opinion, and 
because Dr. Hart also must have relied on the inconsistent 
inservice history noted above in providing his opinion, the 
Board is not bound to accept their medical conclusions, as 
they have no greater probative value than the facts alleged 
by the veteran.  Swann v. Brown, 5 Vet. App. 229 (1993).  
Hence, the opinions by Dr. Nivens and Dr. Hart have minimal 
probative value.

The preponderance of the competent probative evidence is 
against finding that any left arm, shoulder, hip, and leg 
disorder had its onset inservice, that any arthritis 
manifested to a compensable degree within the first 
postservice year, or that any current disability is related 
to any incident or incidents of service.  Moreover, given the 
length of time between the veteran's 1945 separation from 
military service and first having problems with his left arm, 
shoulders, hips, and legs, the Board finds that there is no 
continuity of symptomatology.  Accordingly, the preponderance 
of the evidence is against granting service connection for 
residuals of left arm, shoulder, hip, and leg injuries, and 
the claims of entitlement to service connection are denied.  
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (Service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service.) 

As to entitlement to service connection for a respiratory 
disorder status post pleurodesis, the record shows the 
veteran's complaints and treatment for shortness of breath 
and chest pain starting in January 1982.  See January 1982 
letter from Dr. Dickensheets.  Chest x-rays at that time 
revealed probable pleural thickening.  Id.  Thereafter, 
January to June 2002 treatment records from Hilton Head 
General and/or Southeast Lung show his complaints and 
treatment before and after a January 2002 pleurodesis due to 
recurrent pleural effusion.  

However, at the January 2005 VA examination, which was held 
for the express purpose of ascertaining the origins of any 
current lung disorder, after a review of the record on appeal 
and an examination of the veteran, the examiner opined "that 
this condition and these symptoms of recent years should not 
be considered secondary to combat smoke exposure in the 
1940s."

The January 2005 VA opinion addressing the etiology of any 
pulmonary disorder is not contradicted by any other medical 
opinion of evidence.  Evans.  Therefore, the preponderance of 
the competent evidence is against finding that a respiratory 
disorder, status post pleurodesis, had its onset inservice or 
that any current respiratory disorders are related to any 
incident of service.  Moreover, given the length of time 
between the veteran's November 1945 separation from military 
service and first being diagnosed with possible pleural 
thickening in 1982, the Board finds that there is no 
continuity of symptomatology.  Maxson.  Accordingly, 
entitlement to service connection for a respiratory disorder, 
status post pleurodesis, is denied.  

In reaching these conclusions, the Board has not overlooked 
the veteran's, his family's, and his representative's written 
statements to VA.  Lay witnesses are competent under the law 
to describe symptoms they have seen or experienced.  King v. 
Brown, 5 Vet. App. 19, 21 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  However, lay assertions of medical 
causation and/or the current severity of a disability are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Therefore, the Board assigns greater 
weight to the expert medical opinions of record than those of 
the veteran, his nephew, and his representative.  

In this regard, the Board also notes that the veteran's 
nephew's statements regarding the claimant having being 
wounded in action must be second-hand information since the 
nephew, by his own admission, was born approximately four 
years after the appellant's separation from service.

Finally, except to the extent indicated above, the 
preponderance of the evidence is against the claims.  Hence, 
except to the extent indicated, the doctrine of reasonable 
doubt is not applicable in the current appeal.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Between March 9, 2001, and May 18, 2003, an evaluation in 
excess of 30 percent for PTSD is denied.

From May 19, 2003 to August 24, 2003, a 70 percent evaluation 
for PTSD is warranted subject to the laws and regulations 
governing the award of monetary benefits.  

From August 25, 2003, a 100 percent rating for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits. 

Service connection for residuals of left arm, shoulder, hip, 
and leg injuries is denied. 

Service connection for a respiratory disorder, status post 
pleurodesis, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


